          Case 1:19-cr-00125-ABJ Document 79 Filed 07/29/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                              :
                                                      :
                                                      :
               v.                                     :       No. 1:19-CR-00125 (ABJ)
                                                      :
                                                      :
GREGORY B. CRAIG,                                     :
                               Defendant.             :

            NOTICE OF GOVERNMENT’S POSITION ON VERDICT FORM
                      AND SPECIAL INTERROGATORIES

        Pursuant to the Court’s direction on July 16, 2019, the United States hereby provides the

Court with its position on whether the verdict form in this case must contain special interrogatories

regarding Count One, which charges Defendant with a scheme to falsify and conceal under 18

U.S.C. § 1001(a)(1). The United States’ position is that no special interrogatories are required in

this case because the Court’s jury instructions can provide the appropriate guidance to the jury.

Nevertheless, if the Court determines that interrogatories are advisable or necessary to ask the jury

to specify whether they agree that Defendant falsified or concealed material facts, or both, the

United States attaches a proposed simple verdict form.

   I.      Background

        The Court is considering whether a verdict form with special interrogatories as to Count

One is necessary or advisable. The Court first raised the issue in a motions hearing. See, e.g.,

Hrg. Tr. 7/10/19 at 47:4-8 (asking whether the jury should be asked, “Do you find that he made a

false statement in this letter, or do you find that he omitted material facts from this letter?”). On

July 16, 2019, the Court asked the parties to brief the issue, including whether the verdict form

should contain special interrogatories on the manner and means of the scheme, and whether the
              Case 1:19-cr-00125-ABJ Document 79 Filed 07/29/19 Page 2 of 6



jury must be unanimous on the manner and means of the scheme. See Hrg. Tr. 7/16/19 at 20:9-

14.

      II.      Discussion

            It is the United States’ position that a special verdict form is not required as to Count One.

If the Court does, however, choose to employ interrogatories in the verdict form in this case, it

should be for the limited purpose of determining the jury’s specific findings regarding false

statements and concealment, and the government attaches a proposal for the Court’s consideration.

               a. The jury is not required to agree on manner and means

            The jury does not need to unanimously agree on the manner and means of the scheme

charged in Count One as long as they unanimously agree that all of the elements of the offense are

met. In United States v. Bikundi, Chief Judge Howell examined this question when rejecting the

challenge by the defendant, who had been convicted of a health care fraud scheme, that his

conviction should be vacated because the jury had not been instructed that it had to unanimously

agree on the manner and means of the fraud. No. 14-030 (BAH), 2016 WL 912169, at *36 (D.D.C.

Mar. 7, 2016), aff'd, 926 F.3d 761 (D.C. Cir. 2019). Chief Judge Howell held that jurors do not

need to be unanimous regarding the manner and means alleged in the indictment because they are

not elements of the offense. Id. at *38 (noting that D.C. Circuit has not addressed the precise

question in a fraud offense, “but in analogous circumstances has found that the means used to

commit an offense, as described in an indictment, are not subject to a specific unanimity

instruction”); see also United States v. Schiro, 679 F.3d 521, 533 (7th Cir. 2012) (holding that

jurors do not have to agree on means). The verdict form in this case does not need to include a

special interrogatory on the manner and means of the scheme charged in Count One.




                                                      2
          Case 1:19-cr-00125-ABJ Document 79 Filed 07/29/19 Page 3 of 6



           b. As long as the jury is instructed on unanimity, the verdict form need not include
              interrogatories

       In order to reach a guilty verdict on Count One, the members of the jury need to agree

unanimously that the government has proven each of the elements of the offense; this includes that

the jury unanimously agree on at least one material fact that Defendant concealed or falsified. As

long as the jurors are instructed on this, the verdict form does not need to contain special

interrogatories, because “juries are presumed to follow their instructions.” Richardson v. Marsh,

481 U.S. 200, 211 (1987).

       In order to make sure that there is no confusion as to this issue, the United States attaches

for the Court’s consideration as Exhibit 1 a revised proposed instruction for Count One, which

adopts some of the language from the unanimity portion of the Count 1 instruction Defendant

proposed as part of the Joint Pretrial Statement filed on June 22, 2019. See ECF No. 72-2 at 16.

In the revision at Exhibit 1, the government has adopted Defendant’s unanimity language that the

jury needs to agree on the fact concealed. Nevertheless, a notable difference remains between the

government’s and the defense’s proposed instructions in that, because the indictment charges

falsification in addition to concealment, the government’s proposed unanimity instruction directs

the jury that they can agree on a concealed fact or a falsified fact, while Defendant’s instruction

addresses only concealment. 1 If the Court instructs the jury regarding unanimity in this way, the

government respectfully submits that the verdict form does not need to include a special

interrogatory on unanimity.




1
      The government’s revised instruction at Exhibit 1 also includes additional support for the
government’s proposed definition of “willfully” in this context.
                                                3
            Case 1:19-cr-00125-ABJ Document 79 Filed 07/29/19 Page 4 of 6



             c. If the verdict form is to include interrogatories, they should be simple

          For all of the reasons articulated in the government’s Response in Opposition to the

Defendant’s Motion to Dismiss Count One, ECF No. 32, and in the hearing before the Court on

July 10, 2019, the government believes that Defendant had a clear duty to disclose material facts

to the FARA Unit. The government recognizes, however, that this issue is pending before the

Court. The Court could, in an abundance of caution, choose to use a special verdict form to

record—for the benefit of a potential appeal on the duty question—whether the jury reaches a

guilty verdict on Count One based on concealment, falsification, or both. If the Court chooses to

do so, the interrogatories to make such a determination can be simple, and the government’s

proposal for such a verdict form is attached as Exhibit 2.

          The government would not support a verdict form that would require the jury to check or

otherwise indicate the specific fact or facts upon which they unanimously agreed, as such a form

would be unnecessary, long, and potentially confusing.

   III.      Conclusion

          The government respectfully submits that a verdict form with special interrogatories is

unnecessary in this case, and supports the simple verdict form attached to the Joint Pretrial

Statement. ECF No. 71-6. If the Court finds that a verdict form with special interrogatories is

advisable, however, the government respectfully requests that it use the interrogatories proposed

in the form attached as Exhibit 2.



                                       Respectfully submitted,

                                       JESSIE K. LIU
                                       UNITED STATES ATTORNEY
                                       D.C. Bar Number 472845



                                                  4
         Case 1:19-cr-00125-ABJ Document 79 Filed 07/29/19 Page 5 of 6




                           By: /s/ Molly Gaston
                              FERNANDO CAMPOAMOR-SÁNCHEZ (DC 451210)
                              MOLLY GASTON (VA 78506)
                              Assistant United States Attorneys
                              United States Attorney’s Office
                              555 Fourth Street, N.W.
                              Washington, D.C. 20530
                              Telephone: 202-252-7698/202-252-7803
                              Fernando.Campoamor-Sanchez@usdoj.gov
                              Molly.Gaston@usdoj.gov


                              JOHN C. DEMERS
                              ASSISTANT ATTORNEY GENERAL


                           By: /s/ Jason B.A. McCullough
                              JASON B.A. MCCULLOUGH (DC 998006; NY 4544953)
                              Trial Attorney
                              Department of Justice
                              National Security Division
                              950 Pennsylvania Ave NW
                              Washington, D.C. 20530
                              Telephone: 202-616-1051
                              Jason.McCullough@usdoj.gov

Dated: July 29, 2019




                                       5
          Case 1:19-cr-00125-ABJ Document 79 Filed 07/29/19 Page 6 of 6



                                      Certificate of Service

        I certify that, by virtue of the Court’s ECF system, a copy of the foregoing Notice has been
sent to counsel for the defendant on July 29, 2019.


                                              /s/ Molly Gaston
                                              Molly Gaston
                                              Assistant United States Attorney




                                                 6
Case 1:19-cr-00125-ABJ Document 79-1 Filed 07/29/19 Page 1 of 3




               Exhibit 1
         Case 1:19-cr-00125-ABJ Document 79-1 Filed 07/29/19 Page 2 of 3



                   Government’s Proposed Jury Instruction for Count One
                                        Nature of the Offense

        Count One of the indictment charges that from June 3, 2013, to January 16, 2014, within
the District of Columbia and elsewhere, the defendant, knowingly and willfully, falsified,
concealed, or covered up by a trick, scheme, or device material facts in a matter within the
jurisdiction of the FARA Unit.

                                  Elements of the Offense Charged

        The defendant can be found guilty of this crime only if the government has proven all of
the following elements beyond a reasonable doubt:

    1) That on least one occasion after October 3, 2013,

    2) The defendant

            a. concealed or covered up a fact for which there was a legal duty to disclose
               imposed by statute, regulation, or government form, 1 or

            b. the defendant falsified a fact; 2

    3) The fact was material;

    4) The defendant falsified, concealed, or covered up the fact by using a trick, scheme, or
       device;

    5) The defendant acted knowingly and willfully; and,

    6) The defendant falsified, concealed, or covered up the material fact in a matter within the
       jurisdiction of the executive branch of the government of the United States.

A fact is “material” if it has the natural tendency to influence or is capable of influencing a decision
of the decision-making body to which it is addressed, that is the FARA Unit. The government is
not required to prove that the statement actually influenced the actions of the FARA Unit. 3

The term “using a trick, scheme, or device” means acting in a way intended to deceive others. 4 A
false statement alone cannot constitute a trick, scheme, or device. A trick, scheme, or device

1
       United States v. Bowser, 2018 WL 1478967 (D.D.C.).
2
       Transcript of Jury Instructions at 66, United States v. Safavian, No. 05-cr-370 (D.D.C. Dec.
16, 2008), ECF No. 244.
3
       Bowser, supra.
4
       Id.
         Case 1:19-cr-00125-ABJ Document 79-1 Filed 07/29/19 Page 3 of 3



requires proof, beyond a reasonable doubt, of an affirmative act designed to deceive others by
preventing or delaying discovery of information. 5

A defendant acts “knowingly and willfully” if he acts knowing that the statement was false,
fictitious, or fraudulent and knowing that his conduct was unlawful, even if he does not know the
specific provision that the conduct violates. 6

A matter is “within the jurisdiction of the executive branch of the government of the United States”
if the FARA Unit has the power to exercise authority in that matter. 7

Unanimity—Special—Count One

        The government contends that the defendant engaged in a scheme to falsify and conceal
between June 3, 2013, and January 16, 2014. You may find the defendant guilty on this count if
the government proves beyond a reasonable doubt that as part of the scheme, the defendant either
falsified or concealed a material fact after October 3, 2013. However, in order to return a guilty
verdict on this count, you must all agree as to at least one fact that the defendant falsified or
concealed.




5
        Safavian, supra at 79.
6
        Bowser, supra; see also Bryan v. United States, 524 U.S. 184 (1998) (“a willful act is one
undertaken with a bad purpose. In other words, in order to establish a willful violation of a statute,
the Government must prove that the defendant acted with knowledge that his conduct was
unlawful.”); see also Brief of the United States in Ajoku v. United States of America, 2014 WL
1571930 (U.S.) at 10 (in which Solicitor General conceded error in government’s earlier position
on the definition of “willfully,” and took position, upon further consideration, that “[t]o find that
a defendant “willfully” made a false statement in violation of Section 1035, a jury must conclude
“that he acted with knowledge that his conduct was unlawful.” The same interpretation should
apply to 18 U.S.C. 1001's materially identical prohibition on “knowingly and willfully” making a
false statement in a matter within the jurisdiction of the federal government.”)
7
        Id.
Case 1:19-cr-00125-ABJ Document 79-2 Filed 07/29/19 Page 1 of 2




               Exhibit 2
         Case 1:19-cr-00125-ABJ Document 79-2 Filed 07/29/19 Page 2 of 2



    Government’s Proposed Verdict Form with Special Interrogatories for Count One

COUNT ONE

As to Count One of the Indictment, charging defendant Gregory B. Craig with a scheme to
conceal or falsify a material fact pursuant to 18 U.S.C. § 1001(a)(1), we, the members of the
jury, unanimously find the defendant:

       Guilty                         Not Guilty

      If we have found the defendant GUILTY of COUNT I, it is because we have agreed
unanimously (check one or both):

                On at least one material fact that the defendant falsified as part of the scheme;

       AND/OR

                On at least one material fact that the defendant concealed as part of the scheme,
for which there was a legal duty to disclose imposed by statute, regulation, or government form.
